Grant, J.
(concurring.) Each case of this character stands upon its own peculiar circumstances and facts, upon which relief is granted or denied. The present case forms no exception. Mr. and Mrs. Wright were childless. They desired to adopt some one as heir, who should inherit their property. They first took the defendant under articles of apprenticeship. The adoption superseded these articles, and from that time until the date of his majority the relations existing between them were understood by all to be those’of parent and child, and not of apprentice and employer. In no more solemn manner could Mr. Wright and his wife have declared that upon their death defendant should receive their property. It is no reply to this to say that, in his lifetime, Mr. Wright might have made other disposition of his property. He did not do so, and died in the belief that defendant would have it, and that he was his legal heir. They gave defendant their own name, and by their conduct, language, and treatment represented to him that he was their own son. He lived with them upon this understanding until some *179time past the age of majority. He had a right to rest and act upon the belief that he was the legal heir. So long as his reputed _ father and mother .chose to let him repose in this belief, othérs had no right to interfere. Equity is clearly with the defendant, and, if relief cannot be granted, it must be because the strict rule of law interferes, and permits the accomplishment of an act of the greatest injustice. Unfortunately, the law in regard to adoption was found to be unconstitutional because the real object of the act was not expressed in its title. Each party acted in the undoubted belief that the defendant, upon the death of Mr. Wright, would take the property. Can equity give validity to such intention, in the absence of an express contract? I see no reason why it may not. Defendant rendered services upon the faith of his relationship. Those services were accepted in reliance upon such relationship, declared in the most solemn manner. There are no children interested. If there were no collateral heirs, the property would otherwise escheat to the State. While it is true, in the cases cited from New Jersey, that the parties who took the complainants to live with them said that if they would remain they should have their property, still great stress is laid upon facts and circumstances similar to, but not as strong as, some in the present case. As I read those authorities, they are not based solely upon the existence of a promise. This is a case where, in my judgment, equity should declare that to be done which the parties clearly intended. I therefore concur in the opinion of my Brother Long.